The judgment of the court was pronounced by
SiiiDEiii., J.
AH the notes upon which this suit is brought were payable at the office of discount and deposit of the Union Bank of Louisiana, at St. M&vtinsville. Two of them were drawn, the other two endorsed, by the defendant.
*354We will first consider the defence set up against the claim upon the notes, erf which the defendant was maker. It is that there was no presentment or demand of the notes at the place of payment specified in them; and that, if such demand-or presentment was made, it was not until the bank was closed, and that it should have been made during the business hours of the bank. The testimony consists of the statements of the cashier, who was examined as a witness in the cause, and of the notarial-certificates of protest. By the former it appears that Dumartrait handed the notes to the notary after banking hours. By the latter, that the notary was called upon by Dumartrait, as cashier- of the bank, on the respective days of maturity, to protest the notes; that accordingly, on those days respectively, as his protest sets forth, upon said request and in virtue of tho original note, of which copy is annexed, he went to the bank to-demand of the maker its payment, where being and applying, to the cashier, the cashier informed him that Marsh was not there, and had not, nor had any one for him, deposited in the bank, nor left in his hands, the money to pay tho notes, whereupon he protested, &c.' •
The objections raised upon this showing are, that the notes were not actually presented to the cashier by the notary at the time of making the demand, and-also, as already stated, that, at the time of the demand, the bank hour had-passed. These objections are not tenable. The note being deposited in the bank for collection, the bank, as agent, was holder of the note. Where a note is made payable in bank, it is not necessary to make the demand elsewhere.The maker promises that he will make payment there. It is his duty to be at the bank within the usual bank hours, and when the note is held by the bank-itself, no formal demand is necessary to be made during those hours. When they have passed, then it is time enough to deliver it for protest, as was done in this case. As the cashier himself handed the notes to the notary, for the pur-pose of pro testing them, he knew they were in the notary’s hands; and the omission of the notary to state in his protest that he exhibited the notes to the cashier, seems to us, under the circumstances, immaterial; for the object of presentment and exhibition of the note Itself, is, that the maker may know that he is paying to a party entitled to receive, and that it be ready to be delivered up to him on payment. The present case, as to the question of presentment, is-not distinguishable from the case of Carneal v. Bank of the United States, 2 Peter’s, 549. See also 13 Pick. 469.
Our next inquiry is as to the notes upon which Marsh is sued as endorser. Plere also the defence is set up,-that there was not a due demand of payment. The facts as to the presentment of the, endorsed notes are the same as stated respecting those of which the defendant was maker, and in law exhibit a demand and default sufficient to charge the endorser. In the case just cited Carneal was sued as endorser.
But it is said that the defendant was not duly notified of- protest. The notices of the respective protests were put into the post office at St. Martinsville, one addressed to Jonas Marsh, New Iberia; the other to Jonas Marsh, parish of St. Martin. It appears from the testimony that Marsh lived from one and a half to two miles nearer to the New Iberia post office, than to that of St. Martinsville. The objection raised by counsel is, that the notices should have been addressed to New Iberia, in the parish of St. Martin. The objection is not applicable to one of the notices; as to the oilier, theró is evidence in the record which counteracts tho objection, if otherwise tenable. Miller, a party to all *355those notes, and whoso testimony was received without objection, testifies that, after the protest of the notes, he received notices of protest, and that Marsh told him he also received the notices, and said it would be necessary to make arrangements to pay them. Authorities have been cited by the defendant to the offeetthat, to make a waiver obligatory upon the party making it, it is indispensable that it should be made with a full knowledge of all the facts; that is, with a full knowledge that there has been a want of due notice of the dishonor of the note. Such is undoubtedly the rule; but it is not apposite to the present case. The evidence goes, not to establish a waiver, but to prove that the defendant had received due notice. The declaration of the defendant that he had received notice, and that it would be necessary to make arrangements to .pay the notes, unaccompanied by any complaint as to informality, may be taken .as an admission of his liability founded upon seasonable notice. There could be no ignorance on his part how and when the notice reached him; and a notice received through an irregular channel, if it reach the party as soon as he could have received it by the regular mode of transmission, is equally binding. Chitty, 504. Story, § 338. Under the admission of the defendant, coupled with the -consideration that Marsh lived in the parish of St. Martin, and that the post offices of New Iberia and St. Martinsville were both in that parish, it is not unreasonable-to suppose that he -may have got the letter at the.St. Martinsville post office as soon as it could have reached him through that of New Iberia, or that the letter, being addressed generally to the parish of St. Martin, may have been transmitted by mail to New Iberia. In the absence of the admission, no such presumptions would bo permitted ; but with it they are fair subjects of inference, for the unqualified acenowledgment of liability under a full knowledge .of the facts, is inconsistent with the idea that, under the facts so known to him, he was discharged. Judgment affirmed.